DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of the functional/intended use language in the claims.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Re claim 4    the phrases "the proper position”. There is insufficient antecedent basis for this limitation in the claim.

Re claims 4-6      the term “proper position/proper location” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the proper position/proper location recited in the claim refer to.

Re claim 6    the phrase "enough thrust” is a relative term which renders the claim indefinite.  The term "enough thrust”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Re claim 13 The term "different" is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 14 The term "largely" is a relative term which renders the claim indefinite.  The term "largely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Reference of Prior Art
Daly. (US 9957045, Stackable Drones).
Fisher et al. (US  20170023949, GEOGRAPHIC SURVEY SYSTEM FOR VERTICAL TAKE-OFF AND LANDING (VTOL) UNMANNED AERIAL VEHICLES (UAVS)).
Tirpak et al. (US  20180039286, Midair Tethering Of An Unmanned Aerial Vehicle With A Docking Station).
Kim. (US 20200044463, UNMANNED AERIAL VEHICLE AND UNMANNED AERIAL VEHICLE AUTOMATIC CHARGING DEVICE).
Lacaze et al. (US  20200406773, Midair Tethering Of An Unmanned Aerial Vehicle With A Docking Station).
Misegades. (US 20100170993, Aerodynamic Fairing For Aircraft Lift Strut)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly and further in view of Fisher.

Re Claim 1      Referring to the figures and detailed description above, Daly discloses:  A drone charging system comprising: 
a first drone (4) wherein the first drone supplies power to a second drone (2) when the first drone is attached to the second drone (fig. 2); 
However Daly fails to teach as disclosed by Fisher:  a landing pad wherein the landing pad both receives and charges the first drone (104 and ¶ 0028, … rearward-facing tang 216 may be metallic or have metallic contacts for receipt of electrical signals (i.e., data) and/or power for charging the UAV's battery);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Fisher teachings of the landing pad both receives and charges the first drone into the Daly to charge the first drone.
wherein the first drone flies to the second drone to charge the second drone (Daly fig. 1, items 4 and 2).


Re Claim 2     Referring to the figures and detailed description above, Daly, as modified above, discloses:  The drone charging system of claim 1 further comprising: a movable cover having a top surface wherein the movable cover covers the landing pad wherein the movable cover moves from a first position to a second position (Fisher ¶ 0024, item 110 ).

Claim(s) 3 and 7-13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly and further in view of Fisher and further in view of Tirpak.

Re Claim 3     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak: The drone charging system of claim 2 further comprising: a QR Code (122).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Tirpak teachings of a QR Code into the Daly, as modified above, to distinguish each landing pad from the other and, possibly, may include orientation information permitting a UAV to properly land and connect with the UAV docking station.
	However Daly, as modified above,  discloses the claimed invention except for the QR Code located on the top surface of the movable cover wherein the QR Code splits in two in the second position and wherein the QR Code is in the readable form only in the first position.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the QR Code located on the top surface of the movable cover on the two- part hinged cover wherein the QR Code splits in two in the second position and wherein the QR Code is in the readable form only in the first position to be unrecognizable in the second position to prevent the coming drones from landing on any drone still on the landing platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re Claim 7     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak:  The drone charging system of claim 1 further comprising: a QR Code (122).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Tirpak teachings of a QR Code into the Daly, as modified above, to identify, distinguish and, possibly, may include orientation information permitting a first drone to properly land and connect with the second drone.
	However Daly, as modified above,  discloses the claimed invention except for the QR Code located on the second drone wherein the QR Code of the top surface of the second drone directs the first drone to a specific landing position on the top surface of the second drone.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the QR Code located on the second drone wherein the QR Code of the top surface of the second drone directs the first drone to a specific landing position on the top surface of the second drone to identify and guide the first drone to a specific landing position on the top surface of the second drone, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re Claim 8     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak:  The drone charging system of claim 1 further comprising: a QR Code (122).
	However Daly, as modified above,  discloses the claimed invention except for the QR Code located on a bottom surface of the second drone wherein the QR Code of the bottom surface of the second drone directs the first drone to a specific landing position on the bottom surface of the second drone.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the QR Code located on a bottom surface of the second drone wherein the QR Code of the bottom surface of the second drone directs the first drone to a specific landing position on the bottom surface of the second drone to guide the first drone to a specific location on the bottom surface of the second drone, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re Claim 9    Referring to the figures and detailed description above, Daly, as modified above, discloses:   The drone charging system of claim 1 further comprising: a camera located on the first drone (col. 3, l 25-27).
However Daly, as modified above, fails to teach as disclosed by Tirpak:  the camera of the first drone detects a QR Code located on the landing pad (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Tirpak teachings of the camera of the first drone detects a QR Code located on the landing pad into the Daly, as modified above, to image a machine-readable code present on the docking pad.

Re Claim 10     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak:   The drone charging system of claim 1 further comprising: a first QR Code (Tirpak 122-1) located on a cover of the landing pad (Fisher ¶ 0024, item 110).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Fisher and the Tirpak teachings of the a first QR Code and a cover of the landing pad into the Daly, as modified above, to distinguish each landing pad from the other and, possibly, may include orientation information permitting a UAV to properly land and connect with the UAV docking station and provide protection to the drone and the landing pad.
	However Daly, as modified above,  discloses the claimed invention except for a first QR Code located on a cover of the landing pad.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first QR Code located on a cover of the landing pad to guide the drone to the landing pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
and a second QR Code located on the landing pad (122-2) wherein the first QR Code of the cover of the landing pad separates and becomes non-functional upon the cover separating into two units (Fisher ¶ 0024, item 110) and wherein the QR Code of the landing pad becomes readable when the cover is separated into two units.

Re Claim 11     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak:   The drone charging system of claim 1 further comprising: a transmitter located on the landing pad wherein the transmitter transmits a wireless signal to the second drone (¶ 0017).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Tirpak teachings of a transmitter located on the landing pad wherein the transmitter transmits a wireless signal to the second drone into the Daly, as modified above, so that the data may be wirelessly transmitted.

Re Claim 12     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak:  The drone charging system of claim 10 wherein the QR Code on the cover of the landing pad and the second QR Code located on the landing pad are identical.
However Daly, as modified above,  discloses the claimed invention except for the QR Code on the cover of the landing pad and the second QR Code located on the landing pad are identical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the QR Code on the cover of the landing pad and the second QR Code located on the landing pad are identical to follow the same QR code without interruption, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re Claim 13     Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Tirpak:   The drone charging system of claim 10 wherein the QR Code on the cover of the landing pad and the second QR Code located on the landing pad are different (122-1 and 122-2).

Claim(s) 4  and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly and further in view of Fisher and further in view of Kim.

Re Claim 4    Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Kim:  The drone charging system of claim 1 further comprising: a top surface of the landing pad wherein the top surface of the landing pad has a plurality of cone-shaped protrusions (¶ 0040).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Kim teachings of a top surface of the landing pad wherein the top surface of the landing pad has a plurality of cone-shaped protrusions into the Daly, as modified above, to guide the charging leg.
 and wherein the plurality of cone-shaped protrusions direct a leg of the first drone into the proper position on the top surface of the landing pad (fisher 216).

Re Claim 5    Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Kim:   The drone charging system of claim 1 further comprising: a leg of the first drone wherein the leg of the first drone have a cone-shaped tip wherein the cone-shaped tip leg is directed into a proper location on the landing pad by a plurality of opposing cone-shaped protrusions of a top surface of the landing pad (120).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Kim teachings of a leg of the first drone wherein the leg of the first drone have a cone-shaped tip wherein the cone-shaped tip leg is directed into a proper location on the landing pad by a plurality of opposing cone-shaped protrusions of a top surface of the landing pad into the Daly, as modified above, to firmly fit the cone-shaped tip charging leg in the opposing cone-shaped protrusion.
	However Daly, as modified above,  discloses the claimed invention except for a plurality of legs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of legs to ensure an appropriate connection between the top surface of the landing pad and the first drone and the plurality of legs of the first drone for a firm connection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 6    is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly and further in view of Fisher and further in view of Lacaze.

Re Claim 6    Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Lacaze: The drone charging system of claim 1 further comprising: a first magnet located on the first drone wherein the first magnet of the first drone is attracted to a first magnet of the second drone so that the first magnet of the first drone and the first magnet of the second drone secure the first drone to a top surface of the second drone (¶ 0031).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Lacaze teachings of a first magnet located on the first drone wherein the first magnet of the first drone is attracted to a first magnet of the second drone so that the first magnet of the first drone and the first magnet of the second drone secure the first drone to a top surface of the second drone into a proper location on the landing pad by a plurality of opposing cone-shaped protrusions of a top surface of the landing pad into the Daly, as modified above, to firmly connect both drones in an easy way for connecting and disconnecting as needed.

Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly and further in view of Fisher and further in view of Misegades.

Re Claim 14   Referring to the figures and detailed description above, Daly, as modified above, fails to teach as disclosed by Lacaze:  The drone charging system of claim 1 wherein the second drone is made largely of a light foam material (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Lacaze teachings of the second drone is made largely of a light foam material into the Daly, as modified above, to reduce weight of the second drone.
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642